Title: To James Madison from William Swan, 12 May 1813 (Abstract)
From: Swan, William
To: Madison, James


12 May 1813, “State of New York, Fishkill.” “I entreat forgiveness for the liberty I take, in thus adressing you, and Inclosing for your Perusal, the copies of a Petition for my relief, and Letter from Governor Tompkins in my behalf, (orignals of both sent last month to the Secretary of State). Which, on examination I trust will insure your indulgence, and as I know without doubt, of Individual relief being granted to Petitioners, and convinced no case whatever is better entitled to relief than mine, I indulge in the hope (as the last) of a favourable issue to this application for my recall. My attatchment to the United States is unquestonable, and my greatest desire (next to the welfare of my family who are all American born) is to become a citizen of this my adopted country, and which I expected to obtain in July last, but was disappointed of, owing to my ignorance of the prior Step’s necessary to be taken, but as I have taken the oath of abjuration to all foreign Powers, and the oath of Alegiance to these United States, upwards of three years ago, there can be nothing else expected from me than the Duties of a citizen, all of which, God knows I have faithfully performed for nearly four years, (with the exception of voting at elections), therefore, if I am honoured with a citizenship, and I Humbly Solicit one from your hands, I shall endeavour to merit the Distinction to the last day of my existance.”
